             Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

UNITED STATES OF AMERICA,                         )
               Plaintiff,                         )
                                                  )
v.                                                )   CIVIL ACTION NO. M-19-CV-105
                                                  )
COLT M2 RIFLE, .50 CAL., SN: 113725,              )
                 Respondent.                      )


                       VERIFIED COMPLAINT FOR FORFEITURE

       NOW COMES Plaintiff United States of America, by and through the United States

Attorney for the Western District of Texas, pursuant to Rule G, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure,

and respectfully states as follows:

                              I.      NATURE OF THE ACTION

       1.      This action is brought by the United States seeking forfeiture to the United States

of the following property:

                               COLT M2 RIFLE, .50 CAL., SN: 113725

(hereinafter referred to as the “Respondent Firearm”).

                      II.     STATUTORY BASIS FOR FORFEITURE

       2.      This is a civil forfeiture action in rem brought against the Respondent Firearm for

violations of 18 U.S.C. §§ 922(a)(6) and 924(a)(1)(A) which state:

       § 922. Unlawful acts
       (a) It shall be unlawful—
                 (6) for any person in connection with the acquisition or attempted
                acquisition of any firearm…from a licensed importer, licensed
                manufacturer, licensed dealer, or licensed collector, knowingly to make
                any false or fictitious oral or written statement or to furnish or exhibit any
                false, fictitious, or misrepresented identification, intended or likely to
             Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 2 of 10



                  deceive such importer, manufacturer, dealer, or collector with respect to
                  any fact material to the lawfulness of the sale or other disposition of such
                  firearm or ammunition under the provisions of this chapter…

       § 924. Penalties
       (a)(1) Except as otherwise provided in this subsection…whoever—
              (A) knowingly makes any false statement or representation with respect
              to the information required by this chapter to be kept in the records of a
              person licensed under this chapter or in applying for any license or
              exemption or relief from disability under the provisions of this chapter;

and subject to forfeiture to the United States pursuant to 18 U.S.C. § 924(d)(1), which states in

pertinent part:

       Title 18 U.S.C. § 924.
       (d)(1) Any firearm or ammunition involved in or used in any knowing violation
               of . . . section 922 . . . or knowing violation of section 924 . . . shall be
               subject to seizure and forfeiture under the provisions of this chapter. . . .


                               III.   JURISDICTION AND VENUE

       3.         Under 28 U.S.C. § 1345, the Court has jurisdiction over an action commenced by

the United States, and under 28 U.S.C. § 1355(a), the Court has jurisdiction over an action for

forfeiture. This Court has in rem jurisdiction over the Respondent Firearm under 28 U.S.C. §§

1355(b) and 1395.

       4.         Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1) because the

acts or omissions giving rise to the forfeiture occurred in this District and because the

Respondent Firearm is found in this District. See also 28 U.S.C. § 1395(b).

       5.         The Respondent Firearm was seized on June 11, 2018, by the Bureau of Alcohol,

Tobacco, Firearms and Explosives (“ATF”). The Respondent Firearm has remained in the

custody of the ATF within the jurisdiction of the United States District Court, Western District of

Texas, and shall remain within the jurisdiction of the court pending litigation of this case.


                                                 Page 2
             Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 3 of 10



                      IV.     FACTS IN SUPPORT OF FORFEITURE

       6.      In May 2018, ATF began an investigation into an email request by Ramon

Galindo (Galindo), a resident of Odessa, to purchase a Colt M2 .50 caliber rifle from

AZFirearms / Pot of Gold Estate Liquidations, LLC (AZFirearms), a Federal Firearms Licensee

(FFL) in Avondale, Arizona. The Phoenix ATF office contacted the ATF Lubbock Field Office

regarding the purchase of the Respondent Firearm.

       7.      On May 17, 2018, an unidentified male called AZFirearms to inquire about an

Ohio Ordnance Works M240-SLR Belt Fed Rifle. The AZFirearms employee who answered the

call remembered that the caller had a heavy Spanish accent that was difficult to understand.

       8.      Shortly after the call, AZFirearms received an email from Galindo requesting a

“sales mail for make a order” and listed his phone number as 432-888-XXXX; AZFirearm

responded to the email. Galindo’s email stated that he wanted to purchase the Colt M2 50 that

“my dad call u yesterday.” In the emails exchanged between AZFirearms and Galindo, the exact

firearm was noted and the price of the firearm was set at $14,999.95.      AZFirearms instructed

Galindo to send the funds by cashier’s check or money order to their address and advised

Galindo that AZFirearms would ship the Respondent Firearm to a licensed dealer in Galindo’s

state of residence once the funds had cleared the bank.

       9.      On May 18, 2018, Galindo inquired by email and asked AZFirearms how to fill

out the money order. AZFirearms stated that the money order should be made payable to

AZFirearms and requested that Galindo send a copy of his driver’s license with the payment.

Galindo asked if an identification card was acceptable and AZFirearms stated that it was.

       10.     On May 24, 2018, AZFirearms received a Priority Mail Express package

containing 27 money orders totaling $15,000, as payment for the Respondent Firearm, along

                                              Page 3
             Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 4 of 10



with the requested copy of Galindo’s Texas Identification Card. The identification card listed

Galindo’s residence as 531 W Mable St, Odessa, Texas; however, the return address on the

package was 11030 W. University Blvd., Trailer B. All the money orders listed Ramon Galindo

as the purchaser and included 531 W. Mable St., Odessa, Texas as his address.

       11.     The money orders were issued by Western Union (12 money orders) and Alon

Financial Services (15 money orders). Of the 27 money orders, 20 money order were purchased

on May 21, 2018 and 7 were purchased on May 22, 2018. See Exhibit A.

       12.     On June 6, 2018, AZFirearms shipped the Respondent Firearm to Odessa Camera,

a FFL in Odessa, Texas; the Respondent Firearm was received on June 9, 2018. On June 11,

2018, employees at Odessa Camera called Galindo to let him know that the firearm had arrived

but there was no answer and they could not leave a message because the voice mail was not set

up. Both AZFirearms and Odessa Camera sent emails to Galindo and advised him that the

firearm was in Odessa.      On June 11, 2018, as part of the investigation ATF established

surveillance outside at Odessa Camera and also utilized agents inside in an undercover capacity.

       13.     At approximately 1:25 pm, a red 2006 Dodge Ram pulled into the parking lot of

Odessa Camera. Agents were able to identify Galindo as the front seat passenger; the driver was

(later identified as) Robin Jasso (Jasso). Galindo and Jasso went inside the store and approached

the counter asking if any of the employees could speak Spanish. One of the employees stated

that they did speak a little Spanish. Galindo stated that he was there to pick up a firearm but

could not describe the exact firearm.

       14.     Galindo was provided an ATF Form 4473 to fill out for the purchase of the

Respondent Firearm; upon receipt of the form, Galindo asked for assistance in filling it out. The

employee advised Galindo that they are not allowed to assist. As an undercover ATF Task Force

                                             Page 4
             Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 5 of 10



Officer watched, it appeared to the ATF Task Force Officer that Jasso was assisting Galindo in

filling out the Form 4473. Galindo completed the form and gave it to the Odessa Camera

employee who went to the back to conduct the NICS (National Instant Criminal Background

Check System) inquiry. Upon review of the Form 4473, several mistakes were noted as the

month and year on the date of birth for Galindo had been scratched off and corrected. As the

NICS was being conducted, employees noticed that Galindo had checked no in response to

question 11 as shown below.

       Q 11.a. Are you the actual transferee/buyer of the firearm(s) listed on this
       form?” Warning: You are not the actual buyer if you are acquiring the
       firearm(s) on behalf of another person. If you are not the actual buyer, the
       dealer cannot transfer the firearm(s) to you. (Emphasis added).

       15.     Odessa Camera declined the transfer of the firearm to Galindo based on the

following;

               a)   Galindo could not identify the firearm he was picking up;
               b)   it appeared that Jasso was telling Galindo what to put on the Form 4473;
               c)   Galindo inserted the wrong date of birth; and
               d)   Galindo stated he was not the actual purchaser of the firearm.

       16.     The owner of Odessa Camera went to the front counter and explained to Galindo

and Jasso several times that he could not transfer the firearm because Galindo was not the actual

purchaser. Galindo and Jasso stated they were purchasing the firearm to paint it and display it.

Galindo and Jasso left the store together.

       17.     As Galindo and Jasso were leaving and driving on Tanglewood Street towards

42nd Street, they were pulled over by DPS (Department of Public Safety) for a traffic violation

due to a defective brake light. Two ATF Agents arrived at the scene and spoke with Galindo and

Jasso. Jasso advised the agents that he was giving Galindo a ride to pick up the firearm as they

had been friends since childhood, growing up in Mexico. Galindo stated he had been living in

                                              Page 5
             Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 6 of 10



the United States for about six months and was purchasing the firearm. One of the agents spoke

to Galindo in Spanish and explained that there were problems with the form Galindo had filled

out and that ATF would be taking possession of the firearm. Galindo understood despite the

language barrier and told the agents that he did not want any problems.

       18.     The agents returned to Odessa Camera and seized the Respondent Firearm,

providing the FFL a Receipt for Property. As the agents continued the investigation, they

realized the serial number listed on the Form 4473 in box 26 was actually a part number of the

firearm rather than the correct serial number 113725.

       19.     During the traffic stop with Galindo and Jasso, two other agents went to Galindo’s

address, 531 W. Mable Street. The agents knocked and spoke with the Melendez family residing

at the home and the Melendez family stated that Galindo did not live there with them, that

Galindo lived with his grandmother in West Odessa, off Flamingo Ave. This was contrary to the

address stated on Galindo’s identification card and placed on the Form 4473 by Galindo.

       20.     Agents reviewed Galindo’s criminal background and did not find any criminal

history that would prohibit him from purchasing a firearm; Jasso’s criminal history revealed that

he was a convicted felon.

       21.     On October 28, 2018, an ATF agent interviewed B. Melendez at 513 W. Mable

St. Melendez stated that her husband and son live with her at the home and that Galindo has

never lived at the address. She further stated that Galindo is a friend of her son and has visited

sometimes. B. Melendez states that she did not have any contact information on Galindo.

       22.     On January 9, 2019, the ATF sent a letter to Galindo with notice of the seizure of

the Respondent Firearm and with notice of the ATF’s intention to administratively forfeit the

Respondent Firearm pursuant to 18 U.S.C. § 924(d). On January 28, 2019, Galindo submitted an

                                              Page 6
               Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 7 of 10



administrative claim to the ATF, contesting the forfeiture of the Respondent Firearm and

attesting “under penalty of perjury” his claim. In the claim submitted by Galindo, he provides

9852 W. University Blvd., Odessa, Texas as his address. This is the third address used by

Galindo.

       23.      Galindo was 24 years old at the time he attempted to purchase the $15,000

firearm. Investigation of Galindo’s employment records did not establish sufficient income to

purchase the Respondent Firearm. In April, 2019, agents conducted interviews with two of

Galindo’s previous employers. Both employers indicated that Galindo only worked for a couple

of months with them and in the paperwork for employment, Galindo listed 531 W. Mable St. as

his address.

       24.      On April 2, 2019, ATF and DPS went back to 531W. Mable St. They spoke with

D. Melendez, Jr. who advised that he does not know Galindo and does not know how Galindo

would be able to get his address on an identification card. D. Melendez’ mother stated that the

last time they had seen Galindo was in December 2018, when he came to get his mail.

       25.      On April 2, 2019, ATF endeavored to conduct an in-person interview with

Galindo, but were unsuccessful.

       26.      Based on the foregoing information, the United States institutes this action to

forfeit the Respondent Firearm under 18 U.S.C. § 924(d)(1) as the property constitutes a firearm

involved in the knowing violation of Sections 922(a)(6) and 924(a)(1)(A). In other words, the

ATF’s investigation leads to a reasonable belief that Galindo was not the true purchaser of the

Respondent Firearm and further that Galindo made knowing false statements in his attempt to

purchase said Respondent Firearm for an unknown person.



                                             Page 7
Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 8 of 10
Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 9 of 10
Case 7:19-cv-00105 Document 1 Filed 04/18/19 Page 10 of 10



            U.S. v. COLT M2 RIFLE, .50 CAL., SN: 113725




       MERCHANT                    DATE      AMOUNT
  1    Alon Financial Services   5/21/2018   $    500.00
  2    Alon Financial Services   5/21/2018   $    500.00
  3    Alon Financial Services   5/21/2018   $    500.00
  4    Alon Financial Services   5/21/2018   $    500.00
  5    Alon Financial Services   5/21/2018   $    500.00
  6    Alon Financial Services   5/21/2018   $    500.00
  7    Alon Financial Services   5/21/2018   $    500.00
  8    Alon Financial Services   5/21/2018   $    500.00
  9    Alon Financial Services   5/21/2018   $    500.00
  10   Alon Financial Services   5/21/2018   $    500.00
  11   Alon Financial Services   5/21/2018   $    500.00
  12   Alon Financial Services   5/21/2018   $    500.00
  13   Western Union             5/21/2018   $    500.00
  14   Western Union             5/21/2018   $    500.00
  15   Western Union             5/21/2018   $    500.00
  16   Western Union             5/21/2018   $    600.00
  17   Western Union             5/21/2018   $ 1,000.00
  18   Western Union             5/21/2018   $ 1,000.00
  19   Western Union             5/21/2018   $ 1,000.00
  20   Western Union             5/21/2018   $    500.00
  21   Western Union             5/22/2018   $    500.00
  22   Western Union             5/22/2018   $    500.00
  23   Western Union             5/22/2018   $    500.00
  24   Western Union             5/22/2018   $    400.00
  25   Alon Financial Services   5/22/2018   $    500.00
  26   Alon Financial Services   5/22/2018   $    500.00
  27   Alon Financial Services   5/22/2018   $    500.00
                                             $ 15,000.00




                                               EXHIBIT A
Case 7:19-cv-00105 Document 1-1 Filed 04/18/19 Page 1 of 1
                                                             7:19-CV-105
            Case 7:19-cv-00105 Document 1-2 Filed 04/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

UNITED STATES OF AMERICA,                       )
               Plaintiff,                       )
                                                )
v.                                              )   CIVIL ACTION NO. M-19-CV-105
                                                )
COLT M2 RIFLE, .50 CAL., SN: 113725,            )
                 Respondent.                    )

                      NOTICE OF COMPLAINT FOR FORFEITURE

       1.      On April 18, 2019, a Verified Complaint for Forfeiture in rem was filed in this

Court by the United States Attorney for the Western District of Texas, against the below-

described properties for violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(1)(A), and subject to

forfeiture to the United States pursuant to 18 U.S.C. § 924(d), namely:

                              COLT M2 RIFLE, .50 CAL., SN: 113725

(hereinafter referred to as the “Respondent Firearm”).

       2.      Pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime

Claim and Asset Forfeiture Actions (hereinafter “Supplemental Rules”), notice to any person

who reasonably appears to be a potential claimant shall be by direct notice. Accompanying this

notice is the Verified Complaint for Forfeiture which has been filed in this cause and which

describes the Respondent Firearm. Pursuant to Supplemental Rule G(4)(b), any person claiming

an interest in the Respondent Firearm who has received direct notice of this forfeiture action

must file a Claim, in compliance with Rule G(5)(a), with the Court within 35 days after the

notice was sent, if delivered by mail, or within 35 days of the date of delivery, if notice was

personally served. An Answer or motion under Rule 12 of the Federal Rules of Civil Procedure

must then be filed within 21 days of the Claim being filed.
            Case 7:19-cv-00105 Document 1-2 Filed 04/18/19 Page 2 of 2



       3.     The Claim and Answer must be filed with the Clerk of the Court, 200 E. Wall,

Room 222, Midland, TX 79701, and copies of each must be served upon Assistant United States

Attorney Fidel Esparza III, Assistant United States Attorney, 601 N.W. Loop 410, Suite 600, San

Antonio, Texas 78216, or default and forfeiture will be ordered. See 18 U.S.C. § 983(a)(4)(A)

and Supplemental Rule G(5).

       4.     Failure to follow the requirements set forth above will result in a judgment by

default taken against you for the relief demanded in the Complaint.
            Case 7:19-cv-00105 Document 1-3 Filed 04/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

UNITED STATES OF AMERICA,                        )
               Plaintiff,                        )
                                                 )
v.                                               )   CIVIL ACTION NO. M-19-CV-105
                                                 )
COLT M2 RIFLE, .50 CAL., SN: 113725,             )
                 Respondent.                     )

                     WARRANT FOR THE ARREST OF PROPERTY

TO THE BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON OR
ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

       WHEREAS a Verified Complaint for Forfeiture in rem was filed on April 18, 2019,

against the following property:

                               COLT M2 RIFLE, .50 CAL., SN: 113725

(hereinafter referred to as “Respondent Firearm”), alleging that the Respondent Firearm is

subject to forfeiture to the United States of America pursuant to 18 U.S.C. § 924(d) for violations

of 18 U.S.C. §§ 922(a)(6) and 924(a)(1)(A), and

       WHEREAS an Order has been entered by the United States District Court for the

Western District of Texas that a Warrant for Arrest of Property be issued as prayed for by

Plaintiff United States of America,

       YOU ARE THEREFORE COMMANDED to arrest the Respondent Firearm as soon as

practicable by serving a copy of this warrant on the custodian in whose possession, custody, or

control the Respondent Firearm is presently found, and to use whatever means may be

appropriate to protect and maintain the Respondent Firearm in your custody until further order of

this Court, including designating a substitute custodian or representative for the purposes of
           Case 7:19-cv-00105 Document 1-3 Filed 04/18/19 Page 2 of 2



maintaining the care and custody of the Respondent Firearm and to make a return as provided by

law.

       SIGNED this _________ day of _________________________, 2019.


                                                  JEANNETTE J. CLACK
                                                  United States District Clerk
                                                  Western District of Texas


                                           By:    _________________________________
                                                  Deputy
            Case 7:19-cv-00105 Document 1-4 Filed 04/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

UNITED STATES OF AMERICA,                        )
               Plaintiff,                        )
                                                 )
v.                                               )   CIVIL ACTION NO. M-19-CV-105
                                                 )
COLT M2 RIFLE, .50 CAL., SN: 113725,             )
                 Respondent.                     )

                 ORDER FOR WARRANT OF ARREST OF PROPERTY

       WHEREAS a Verified Complaint for Forfeiture in rem was filed on April 18, 2019,

against the following property:

                               COLT M2 RIFLE, .50 CAL., SN: 113725

(hereinafter referred to as “Respondent Firearm”), alleging that the Respondent Firearm is

subject to forfeiture to the United States of America pursuant to 18 U.S.C. § 924(d) for violations

of 18 U.S.C. §§ 922(a)(6) and 924(a)(1)(A); IT IS THEREFORE

       ORDERED that a Warrant for Arrest of Property of Respondent Firearm issue as prayed

for, and that the Bureau of Alcohol, Tobacco, Firearms and Explosives, or any other law

enforcement officer, or any other person or organization authorized by law to enforce the

warrant, be commanded to arrest the Respondent Firearm and take it into possession for safe

custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil Procedure, until

further order of the Court, and to use whatever means may be appropriate to protect and maintain

the Respondent Firearm while in custody, including designating a substitute custodian or

representative for the purposes of maintaining the care and custody of the Respondent Firearm

and to make a return as provided by law.
    Case 7:19-cv-00105 Document 1-4 Filed 04/18/19 Page 2 of 2



SIGNED this ______ day of _________________________, 2019.



                                      __________________________________
                                      UNITED STATES DISTRICT JUDGE
